

116 HRES 295 IH: Reaffirming that voting is a fundamental right of all eligible United States citizens and recognizing that allowing illegal immigrants the right to vote devalues the franchise and diminishes the voting power of United States citizens.
U.S. House of Representatives
2019-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 295IN THE HOUSE OF REPRESENTATIVESApril 8, 2019Mr. Gibbs (for himself, Mr. King of Iowa, Mr. Gosar, Mr. Weber of Texas, and Mrs. Lesko) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONReaffirming that voting is a fundamental right of all eligible United States citizens and
			 recognizing that allowing illegal immigrants the right to vote devalues
			 the franchise and diminishes the voting power of United States citizens.
	
 That the House of Representatives— (1)reaffirms that voting is a fundamental right of all eligible United States citizens, protected by the Constitution and the Fourteenth Amendment; and
 (2)recognizes that allowing illegal immigrants the right to vote devalues the franchise and diminishes the voting power of United States citizens.
			